



















LOAN AGREEMENT




between




MPLX LP
As the Borrower


and




MPC INVESTMENT LLC
As the Lender




Dated as of December 4, 2015

 

--------------------------------------------------------------------------------



LOAN AGREEMENT


THIS LOAN AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Loan Agreement”) is entered into as of December 4, 2015
(the “Effective Date”), by and between MPLX LP, a Delaware limited partnership
(the “Borrower”), and MPC Investment LLC, a Delaware limited liability company
(the “Lender”). The Borrower and the Lender may be singularly referred to as a
“Party” and collectively referred to as the “Parties.”


WITNESS:


WHEREAS, as of the Effective Date, the Lender is the sole member of MPLX GP LLC,
a Delaware limited liability company and general partner of the Borrower (the
“General Partner”), and, as such, the General Partner stands to benefit from the
extension of credit to the Borrower;


WHEREAS, to provide credit support to the Borrower, the Lender has agreed to
enter into this Loan Agreement and to provide loans to the Borrower from
time-to-time on a revolving basis to fund the Borrower’s financing needs with
respect to capital expenditures, working capital, acquisitions and general
partnership purposes.


NOW, THEREFORE, in consideration of the promises and mutual representations,
warranties and covenants in this Loan Agreement, the Parties hereby agree as
follows:


ARTICLE 1
DEFINITIONS


1.1    Capitalized terms used in this Loan Agreement have the meanings and are
subject to the rules of construction set forth in Appendix A.


ARTICLE 2
LOAN


2.1    Loans. Subject to the terms provided for in this Loan Agreement, the
Lender shall from time-to-time on or after the Effective Date make loans to the
Borrower on a revolving basis (each, a “Loan” and collectively, the “Loans”), as
requested by the Borrower and agreed to by the Lender (in the Lender’s sole
discretion), in amounts that do not result in the aggregate principal amount of
all Loans outstanding exceeding Five Hundred Million U.S. Dollars ($500,000,000)
at any one time.


2.2    Maturity. The entire unpaid principal amount of the Loans (together with
all accrued and unpaid interest and other amounts, if any, payable hereunder)
shall mature and become due and payable on the fifth anniversary of the
Effective Date (such date, the “Maturity Date”); provided, however, that the
Lender may demand payment of all or any portion of the outstanding principal
amount of the Loan (together with all accrued and unpaid interest and other
amounts, if any, payable hereunder) at any time prior to the Maturity Date by
providing written demand to the Borrower. The Borrower shall pay any amounts so
demanded to be paid by the Lender not later

1

--------------------------------------------------------------------------------



than three business days following the receipt by the Borrower of the written
demand. Notwithstanding the foregoing, the Lender may not make any partial
demand for payment in an amount less than Two Million U.S. Dollars ($2,000,000).


2.3    Optional Prepayment. The Borrower may, at any time prior to the Maturity
Date and without penalty, pay all or any portion of the unpaid principal amount
of the Loans, together with all accrued and unpaid interest and other amounts,
if any, payable hereunder; provided, however, that the Borrower may not make any
partial prepayment in an amount less than Two Million U.S. Dollars ($2,000,000).


2.4    Promissory Note. The Loan will be evidenced by a single Non-negotiable
Promissory Note, dated as of the Effective Date (the “Promissory Note”), to be
executed by the Borrower in a form acceptable to the Lender concurrently with
the execution and delivery of this Loan Agreement. The Promissory Note shall be
delivered to and made payable to the Lender. The Lender shall record, on a
schedule to the Promissory Note, (i) the amount and date of each Loan made by
the Lender to the Borrower pursuant to Section 2.1, (ii) the amount of interest
that accrues on the outstanding principal amount of the Loans during each
Interest Period, (iii) the date and amount of each payment of interest or
principal made by the Borrower and (iv) the balance of the principal amount of
the Loan, including unpaid and accrued interest, if any, as of the end of each
Interest Period; provided that the failure of the Lender to record such
information or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this Loan
Agreement..


2.5    Payments of Principal and Interest. The Borrower shall make all payments
of principal and interest or other amounts, if any, that are required to be made
under this Loan Agreement by wire or interbank transfer of immediately available
funds to an account or accounts designated by the Lender. Any payments received
by the Lender from the Borrower shall first be applied to any unpaid interest
that is then due and payable with the remainder of such payments to be applied
to the unpaid principal amount of the Loan.


ARTICLE 3
INTEREST


3.1    Interest. Interest shall accrue on the unpaid principal amount of the
Loan at a rate equal to the sum of (i) the one (1) month term, London Interbank
Offered Rate (LIBOR Rate) for dollar deposits, as published by Bloomberg or if
not so published, then by the Financial Times of London on the first Business
Day of such Interest Period, plus (ii) a premium of one hundred fifty basis
points (1.50%). Interest shall be calculated for each Interest Period on the
daily principal balance of the Loan outstanding during such Interest Period on
the basis of a year of 360 days for the actual number of days elapsed.


3.2.    Interest Payments. The Borrower shall pay interest in arrears on the
last day of each Interest Period; provided, however, that (i) any interest
accrued pursuant to Section 3.3 shall be payable on demand and (ii) in the event
of a demand by the Lender for repayment of the outstanding principal amount of
the Loan or prepayment of the entire principal amount of the Loan

2

--------------------------------------------------------------------------------



in accordance with Article 2, accrued and unpaid interest on the Loan shall be
payable on the date of such repayment or prepayment. For the avoidance of doubt,
in the event of any demand for repayment or prepayment of less than the entire
outstanding principal amount of the Loan in accordance with Article 2, unpaid
interest that has accrued on the portion of the principal amount of the Loan so
repaid or prepaid, as the case may be, shall be payable on the last day of the
applicable Interest Period in accordance with this Section 3.2.


3.3    Delinquent Payments. Notwithstanding the foregoing, if any principal
payment, interest or other amount, if any, required to be paid on any Loan is
not paid when due and payable hereunder, such overdue amount shall bear
interest, after as well as before judgment, on the basis of a year of 360 days
for the actual number of days elapsed through the date of payment, at a rate per
annum equal to two percentage points (2.00%) plus the interest rate otherwise
payable on the principal balance of such Loan as provided in Section 3.1.


ARTICLE 4
WARRANTIES


Each Party hereby represents and warrants to the other, as of the Effective
Date, that:
4.1    Organization; Powers. Such Party (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has all the requisite power and authority to carry on its business as now
conducted and (c) except where the failure to be so qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.
4.2    Authorization; Enforceability. The execution, delivery and performance by
such Party of this Loan Agreement and the other Loan Documents are within such
Party’s limited liability company or limited partnership powers, as applicable,
and have been duly authorized by all necessary limited liability company or
limited partnership action, as applicable. This Loan Agreement has been, and
each other Loan Document, when delivered hereunder will have been, duly executed
and delivered by each Party that is a party thereto. This Loan Agreement
constitutes, and each other Loan Document when so executed and delivered will
constitute, a legal, valid and binding obligation of each Party that is a party
thereto, enforceable against such Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
4.3    Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Party of this Loan Agreement and each other Loan Document to
which it is a party (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate in any material respect any law or regulation or any order of any
Governmental Authority, in each case, applicable to or binding upon such Party
or any of its property, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Party, or by which
any property or asset of such Party is bound,

3

--------------------------------------------------------------------------------



except to the extent that a Material Adverse Effect would not reasonably be
expected to result therefrom and (e) will not violate the organizational
documents of such Party.
ARTICLE 5
COVENANTS


From and after the Effective Date and until the principal amount and interest on
the Loan and other amounts, if any, payable hereunder have been paid in full
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made), the Borrower covenants and
agrees with the Lender that:


5.1    Existence; Conduct of Business. The Borrower will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business except to the extent that the failure to
maintain and preserve the same would not reasonably be expected to result in a
Borrower Material Adverse Effect.
5.2    Payment of Taxes and other Obligations. The Borrower will pay its Tax
liabilities and other governmental obligations which, if unpaid, would
reasonably be expected to result in a Lien upon any property of the Borrower
before the same shall become delinquent or in default, except to the extent that
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings or (b) the failure to make such payment would not
reasonably be expected to result in a Borrower Material Adverse Effect.
5.3    Maintenance of Properties; Insurance. The Borrower will (a) maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations and of similar
size (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).
5.4    Books and Records; Inspection Rights. The Borrower will keep proper books
of record and account in which complete and accurate entries, in all material
respects, are made of its financial and business transactions to the extent
required by GAAP and applicable law. The Borrower will permit any
representatives designated by the Lender, at the Lender’s expense (unless an
Event of Default has occurred and is continuing, in which case it shall be at
the Borrower’s sole expense) and upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect the Borrower’s properties, to
examine and make extracts from the Borrower’s books and records, and to discuss
the Borrower’s affairs, finances and condition with the Borrower’s officers and
independent accountants.
5.5    Compliance with Laws. The Borrower shall comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so would not reasonably be expected to
result in a Borrower Material Adverse Effect.

4

--------------------------------------------------------------------------------



5.6    Compliance with Revolving Credit Agreement. The Borrower will comply in
all material respects with the covenants, terms and conditions to which it is
subject under the Credit Facility, including, without limitation, the covenants
restricting the Borrower’s ability to incur indebtedness or create or allow
there to be created liens on the Borrower’s properties and assets.
5.7    Use of Proceeds. The Borrower shall use the proceeds from the Loans for
working capital and general partnership purposes.
ARTICLE 6
EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur on or after the
Effective Date and until the principal and interest on the Loan and other
amounts, if any, payable hereunder have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made):
6.1    the Borrower fails to make any payment on the principal of the Loan when
and as the same shall become due and payable hereunder;
6.2    the Borrower fails to make any interest payment on the Loan or fails to
make any other payment, if any, required to be under this Loan Agreement (other
than an amount referred to in Section 6.1), when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of 10
days after the Borrower receives written demand for payment from the Lender;
6.3    any representation or warranty made by the Borrower in this Loan
Agreement or any other Loan Document shall prove to have been inaccurate when
made without giving effect to any materiality or Material Adverse Effect
qualifier contained therein and such inaccuracy is reasonably likely to result
in a Borrower Material Adverse Effect;
6.4    the Borrower fails to observe or perform any covenant or agreement
contained in this Loan Agreement or other Loan Document, and such failure shall
continue unremedied for a period of 30 days after receipt of notice thereof from
the Lender to the Borrower;
6.5    an involuntary proceeding is commenced, or an involuntary petition is
filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, conservator or similar official
for the Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered by such
court;
6.6    the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
6.5, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, conservator or similar official for the Borrower or for a substantial
portion of its assets, (iv) file an answer admitting the material

5

--------------------------------------------------------------------------------



allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;
6.7    the Borrower shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due; or
6.8    any event occurs that results in the suspension or termination of the
Lender’s commitments to the Borrower under the Credit Facility.
then, and in every such event the Lender may, upon written notice to the
Borrower, declare the principal amount of each Loan then outstanding, together
with all accrued and unpaid interest thereon, and other amounts, if any,
required to be paid hereunder due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE 7
MISCELLANEOUS


7.1    Notices. (a)    All notices and other communications required or
permitted to be provided under this Loan Agreement or any other Loan Document
shall be in writing and shall be sent via electronic mail and confirmed by hard
copy delivery by hand or overnight courier service, mailed by certified or
registered mail, as follows:
(i)    if to the Borrower, to:
200 E. Hardin Street
Findlay, Ohio 45840
Attention: Thomas Kaczynski, Vice President of Finance and Treasurer
tkaczynski@marathonpetroleum.com; or
(ii)    if to the Lender, to:
539 S. Main St.
Findlay, Ohio 45840
Attention: Timothy T. Griffith, Senior Vice President and Chief Financial
Officer
ttgriffith@marathonpetroleum.com.
(b)    Any Party may change its address or electronic mail address for notices
and other communications hereunder by providing notice to the other Party hereto
in accordance with this Section 7.1. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received. Notices sent by electronic email shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient).

6

--------------------------------------------------------------------------------



7.2    Waivers; Amendments. No failure or delay by the Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver or amendment or
other modification of any provision of this Loan Agreement will be effective
except as agreed to in writing by the Borrower and the Lender.
7.3    Expenses.    The Borrower shall pay all reasonable and documented out of
pocket expenses incurred by the Lender, including the reasonable attorney fees,
in the preparation and administration of this Loan Agreement and any amendments,
modifications or waivers of the provisions hereof, or in connection with the
enforcement or protection of the Lender’s rights hereunder.
7.4    Indemnity.    The Borrower shall indemnify the Lender against, and hold
the Lender harmless from, any and all losses, claims, damages, settlements and
liabilities incurred by, asserted against or otherwise involving the Lender
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Loan Agreement or any other Loan Document, the performance by
the Parties hereto of their respective obligations under this Loan Agreement or
other Loan Document or the consummation of the transactions contemplated hereby
or the enforcement of the Lender’s rights under this Loan Agreement or other
Loan Document, (ii) the Loans or the use of the proceeds therefrom or (iii) any
actual or prospective claim, suit, cause of action, litigation, investigation or
proceeding relating to any of the foregoing (a “Covered Proceeding”), whether
based on contract, tort or any other theory and regardless of whether the Lender
is a party thereto and regardless of whether brought by a third party or by the
Borrower; provided; however, that the foregoing indemnity shall not be available
to the extent that such losses, claims, damages, settlements, liabilities or
related expenses are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise out of or in connection with the willful
misconduct or gross negligence of the Lender or the material breach by the
Lender of this Loan Agreement or other Loan Document. The Borrower shall
promptly upon demand reimburse the Lender for any costs and expenses (including
reasonable attorney fees) incurred in the investigation, participation or
defense of any Covered Proceeding, provided that the Lender undertakes in
writing to repay any such costs or expenses so reimbursed upon a final,
non-appealable judgment of a court of competent jurisdiction finding that the
Lender is not entitled to indemnification with respect to such Covered
Proceeding.
7.5    Successors and Assigns. The provisions of this Loan Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided, however, that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void).
7.6    No Third Party Beneficiaries. Nothing in this Loan Agreement, expressed
or implied, shall be construed to confer upon any person or entity other than
the Parties and their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or by reason of this Loan Agreement.

7

--------------------------------------------------------------------------------



7.7    Survival. All covenants, agreements, representations and warranties made
by the Borrower herein or in any other Loan Document shall be considered to have
been relied upon by the Lender and shall survive the execution and delivery of
this Loan Agreement and the making of the Loan, regardless of any investigation
made by the Lender or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any incorrect representation or warranty at the time
of making the Loan, and shall continue in full force and effect until the
principal balance of the Loan, any accrued interest on the Loan and other
amounts, if any, payable hereunder are paid in full, at which time all
covenants, agreements, representations and warranties will automatically,
without any further action by the Parties, terminate and be of no further force
and effect except as with respect to any claims for indemnification arising
prior to the effective date of such termination.
7.8    Counterparts; Integration. This Loan Agreement and the other Loan
Documents may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Loan Agreement and the other Loan Documents constitute the entire
agreement among the Parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.
7.9    Severability. Any provision of this Loan Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
7.10    Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any or
all of the existing payment obligations of the Lender or any of its Affiliates
to the Borrower against any or all of the obligations of the Borrower which are
then due and payable under this Loan Agreement. The Lender agrees to promptly
notify the Borrower after any such setoff; provided, however, that the failure
to give such notice shall not affect the validity of such setoff and
application.
7.11    Governing Law; Jurisdiction; Consent to Service of Process. (a)    This
Loan Agreement and the other Loan Documents shall be construed in accordance
with and governed by the law of the State of Ohio.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive personal jurisdiction of United States
District Court located within the State of Ohio, and any appellate court from
any thereof, or if such court is not permitted to adjudicated such matter under
federal law, to any Ohio state court of first impression, in any action or
proceeding or the recognition or enforcement of any judgment, arising out of or
relating to this Loan Agreement, any other Loan Document or the transactions
contemplated hereby or thereby, and each party hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined solely in such courts. Each party hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

8

--------------------------------------------------------------------------------



(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Loan Agreement, any other Loan Document or
the transactions contemplated hereby or thereby in any court referred to in
paragraph (b) of this Section 7.11. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 7.1 above. Nothing in this Loan Agreement
will affect the right of any Party to this Loan Agreement to serve process in
any other manner permitted by law.
7.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.12.
7.13    Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Loan Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Loan
Agreement.
7.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan, together with
all fees, charges and other amounts, if any, which are treated as interest on
the Loan under applicable law shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding the Loan in accordance with applicable law, the rate of interest
payable in respect of the Loan hereunder, together with all fees, charges and
other amounts payable in respect thereof, shall be limited to the Maximum Rate.



9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Loan Agreement as of
the Effective Date.






 
MPC INVESTMENT LLC
 
 
 
 
 
By:
 
/s/ Timothy T. Griffith
 
 
 
Timothy T. Griffith
 
 
 
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
MPLX LP
 
 
 
 
 
By:
 
MPLX GP LLC, its General Partner
 
 
 
 
 
By:
 
/s/ Thomas Kaczynski
 
 
 
Thomas Kaczynski
 
 
 
Vice President of Finance and Treasurer
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------



APPENDIX A


DEFINITION OF TERMS


Introductory Note--Construction. Whenever the context requires, the gender of
all words used in this Loan Agreement includes the masculine, feminine and
neuter and terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Except as this Loan Agreement otherwise specifies, all
references herein to any law, are references to that law (and any rules and
regulations promulgated thereunder), as the same may have been amended. The word
“includes” or “including” means “including, but not limited to,” unless the
context otherwise requires. The words “shall” and “will” are used
interchangeably and have the same meaning. The words “this Loan Agreement,”
“hereof,” “hereby,” “herein,” “hereunder” and similar terms in this Loan
Agreement refer to the relevant agreement as a whole and not any particular
Section or Article in which such words appear. If a word or phrase is defined,
its other grammatical forms have a corresponding meaning. Whenever this Loan
Agreement refers to a number of days, such number shall refer to calendar days
unless business days are specified. Time periods within or following which any
payment is to be made or an act is to be done shall be calculated by excluding
the day on which the time period commences and including the day on which the
time period ends. Unless specifically provided for in this Loan Agreement, the
term “or” shall not be deemed to be exclusive. References to a person are also
to its successors and/or permitted assigns, if any. All exhibits and annexes
attached to this Loan Agreement constitute a part of this Loan Agreement and are
incorporated herein for all purposes. All references to currency in this Loan
Agreement shall be to, and all payments required under this Loan Agreement shall
be paid in, lawful currency of the United States.


Definitions.


“Borrower” has the meaning set forth in the preamble.


“Borrower Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property or financial condition of the Borrower, (b) the
ability of the Borrower to perform its obligations under the Loan Documents or
(c) the rights and remedies of the Lender under the Loan Documents.


“Covered Proceeding” has the meaning set forth in Section 7.4.


“Credit Facility” means that certain Credit Agreement, dated as of November 20,
2014 and amended by that certain Amendment Agreement, dated as of October 27,
2015, by and among the Borrower, as borrower, Wells Fargo Bank, National
Association, as administrative agent, and the various financial banking
institutions that are lending parties thereto and as may be further amended,
amended and restated, supplemented, modified, replaced or superseded.


“Effective Date” has the meaning set forth in the preamble.


“Events of Default” has the meaning set forth in Article 6.



--------------------------------------------------------------------------------





“Governmental Authority” means any federal, state, local, foreign,
multi-national, supra-national, national, regional or other governmental agency,
authority, administrative agency, regulatory body, commission, board, bureau,
agency, officer, official, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers or any other instrumentality or
political subdivision thereof; provided, however, that such term shall not
include any entity or organization that is engaged in industrial or commercial
operations and is wholly or partly owned by any government, to the extent that
such entity or organization is acting in a commercial capacity.


“Interest Period” means each successive calendar month during which any
principal amount or interest on the Loans is outstanding.


“Lender” has the meaning set forth in the preamble.


“Lender Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property or financial condition of the Lender or (b) the
ability of the Lender to perform its obligations under the Loan Documents.


“Loan” has the meaning set forth in Section 2.1.


“Loan Agreement” has the meaning set forth in the preamble.


“Loan Documents” means collectively, the Loan Agreement, the Promissory Note and
each other ancillary agreement, certificate, instrument or other document
required or contemplated to be executed in connection with the Loan Agreement or
any Loan.


“Material Adverse Effect” means a Borrower Material Adverse Effect or a Lender
Material Adverse Effect, as applicable.     


“Maturity Date” has the meaning set forth in Section 2.2.


“Maximum Rate” has the meaning set forth in Section 7.14.


“Party” has the meaning set forth in the preamble.


“Promissory Note” has the meaning set forth in Section 2.4


“Tax” means (i) any and all federal, state, provincial, county, local or foreign
taxes or levies of any kind and any and all other like assessments, customs,
duties, imposts, charges or fees, including income, gross receipts, ad valorem,
value added, excise, real property, personal property, escheat, asset, sales,
use, franchise, license, payroll, transaction, capital, capital gains, net
worth, withholding, estimated, social security, utility, workers’ compensation,
severance, disability, wage, employment, production, unemployment compensation,
occupation, premium, windfall profits, transfer, gains, alternative or add-on
minimum, stamp, documentary, recapture, business license, business organization,
environmental, profits, lease, or other taxes or other charges imposed by or



--------------------------------------------------------------------------------



on behalf or payable to any Governmental Authority, together with any interest,
fines, penalties, assessments, or additions resulting from, attributable to, or
incurred in connection with any of the foregoing (whether or not disputed) and
(ii) any transferee or other secondary or non-primary liability or other
obligations with respect to any item in clause (i) above, whether such liability
or obligation arises by assumption, operation of law, contract, indemnity,
guarantee, as a successor or otherwise).







--------------------------------------------------------------------------------



NON-NEGOTIABLE PROMISSORY NOTE


Findlay, Ohio
December 4, 2015


FOR VALUE RECEIVED, the undersigned, MPLX LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to MPC Investment LLC, a Delaware
limited liability company (the “Lender”) an amount equal to the aggregate
principal amount of the Loan as set forth on Schedule 1 attached hereto and
determined in accordance with that certain Loan Agreement, dated as of December
4, 2015, by and between the Borrower and the Lender (the “Loan Agreement”),
payable at such times, and in such amounts, as are specified in the Loan
Agreement. Capitalized terms used and not defined herein have the meanings given
to them in the Loan Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the Effective Date until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Loan
Agreement.
Both principal and interest payable to the Lender under this Non-negotiable
Promissory Note are to be paid in U.S. Dollars to an account or accounts
specified by the Lender via wire or interbank transfer of immediately available
funds.
This Non-negotiable Promissory Note is issued pursuant to, governed by and is
entitled to the benefits of, the Loan Agreement.
The Loan Agreement, among other things, contains provisions providing for the
acceleration of the Maturity Date of the unpaid principal amount of the Loans
upon demand by the Lender or upon the occurrence of certain stated events and
allowing for prepayments on account of the Borrower prior to the Maturity Date
upon the terms and conditions specified in the Loan Agreement.
Demand, diligence, presentment, protest and notice of non-payment are hereby
waived by the Borrower.
THIS NON-NEGOTIABLE PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF OHIO.
IN WITNESS WHEREOF, the Borrower has caused this Non-negotiable Promissory Note
to be executed and delivered by its duly authorized officer as of the day and
year set forth above.


 
MPLX LP
 
 
 
 
 
By:
 
MPLX GP LLC, its General Partner
 
 
 
 
 
By:
 
/s/ Thomas Kaczynski
 
Name:
 
Thomas Kaczynski
 
Title:
 
Vice President of Finance and Treasurer






--------------------------------------------------------------------------------



Schedule 1


Principal Amount of the Loan


Date
Loan


Interest Accrued


Interest Paid
Principal Paid
Ending Principal Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




